Citation Nr: 1024173	
Decision Date: 06/29/10    Archive Date: 07/08/10

DOCKET NO.  07-23 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death, to include from 38 U.S.C. § 1151.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Donohue, Associate Attorney



INTRODUCTION

The Veteran had active duty service from June 1958 to June 
1960.  The appellant is the Veteran's surviving spouse. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky which denied the appellant's claim of 
entitlement to service connection for the cause for the 
Veteran's death.  Although the Board notes that a January 
2009 rating decision denied entitlement to compensation under 
38 U.S.C. § 1151 for Hepatitis B and/or C, compensation under 
§ 1151 is an alternative theory of entitlement for cause of 
death and will be addressed by the Board below.  See 
38 C.F.R. § 3.361 (c), (d) (2009).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002); 
38 C.F.R. § 20.900(c) (2009). 


FINDINGS OF FACT

1.  The evidence of record does not show that the Veteran 
contracted hepatitis B or C as the result of VA medical 
treatment.

2.  The Veteran died in August 2005 at the age of 69.  The 
death certificate listed the immediate cause of death as 
cirrhosis of the liver, with alcohol abuse listed as an 
underlying cause.  Renal failure due to hepatic disease is 
listed as a significant condition contributing to, but not 
resulting in the immediate cause of death. 

3.  At the time of his death the Veteran was service-
connected for post-operative right ulnar neuropathy, 
degenerative disc disease of the cervical spine with 
radiculopathy, and residuals of a right lower humerus injury.  
A total disability rating based on individual unemployability 
was in effect.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to compensation benefits 
pursuant to the provisions of 38 U.S.C.A. § 1151 for 
hepatitis B or C resulting in the Veteran's death, have not 
been met. 38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.361 
(2009).

2.  A service-connected disability did not cause or 
contribute substantially or materially to cause the Veteran's 
death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision. 

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 
(2009).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2009);  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim. Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In March 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess held that the VCAA 
notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a "service connection" 
claim.  As previously defined by the courts, those five 
elements include: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  Upon receipt of an 
application for "service connection," therefore, VA is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

Certain VCAA notice requirements may attach in the context of 
a cause of death claim.  See Hupp v. Nicholson, 21 Vet. App. 
342 (2007).  Generally, section 5103(a) notice for a cause of 
death claim must include: (1) a statement of the conditions, 
if any, for which a veteran was service-connected at the time 
of his or her death; (2) an explanation of the evidence and 
information required to substantiate a death benefits claim 
based on a previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a death benefits claim based on a condition not 
yet service-connected. The content of the VCAA letter will 
depend upon the information provided in the claimant's 
application.

The evidence of record indicates that the Veteran was 
service-connected for right ulnar neuropathy, degenerative 
disc disease of the cervical spine and residuals of a right 
lower humerus injury.  A review of the record indicates that 
the appellant was not provided with properly tailored notice 
that included items (1) and (2) listed above.  However, the 
appellant is not contending that the Veteran's service-
connected disabilities contributed to his death and the 
record does not so indicate. As a result, any lack of notice 
as to Hupp elements (1) and (2) is harmless error.  Instead, 
the appellant's case turns on whether a condition not yet 
service-connected resulted in his death, or Hupp element (3).  
While the appellant has not received notice which would 
satisfy this element, she has demonstrated knowledge of what 
is required in her statements to the VA.  Specifically, in 
her July 2007 substantive appeal, the appellant argued that 
the Veteran contracted hepatitis B and C during a blood 
transfusion at a VA hospital which resulted in his death.  
Accordingly, the evidence of record indicates that the 
appellant had actual knowledge of what is necessary to 
substantiate her claim.

In the present case, VA issued a VCAA notice letter to the 
appellant in November 2005.  This letter informed her of what 
evidence was required to substantiate a claim for service 
connection and dependency and indemnity compensation.  A 
March 2008 letter informed her of what evidence is required 
to substantiate a claim under 38 U.S.C. § 1151.  Both the 
November 2005 and March 2008 letters informed the appellant 
of her and VA's respective duties for obtaining evidence.  A 
September 2006 letter informed the appellant as to the law 
pertaining to the assignment of a disability rating and 
effective date as the Court required in Dingess.

As VCAA notice was not completed prior to the initial AOJ 
adjudication of the claims, such notice was not compliant 
with Pelegrini.  However, since the case was readjudicated 
thereafter, there has been no prejudice to the appellant in 
this regard.  See Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).

In short, the record indicates that the Veteran received 
appropriate notice pursuant to the VCAA.



Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2009).

The Board finds that reasonable efforts have been made to 
assist the Veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  In particular, the VA has obtained the 
Veteran's service treatment records, VA outpatient medical 
records, and obtained a medical opinion. 

As the Board will discuss in detail in its analysis below, 
the VA obtained a medical opinion in December 2008.  The 
report of this opinion reflects that the examiner reviewed 
the Veteran's past medical history and rendered appropriate 
diagnoses and opinions consistent with the remainder of the 
evidence of record.  Supporting rationale was also provided 
for the opinion proffered.  See Barr v. Nicholson, 21 Vet. 
App. 303 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 
(2008).  The Board therefore concludes that the opinion is 
adequate for rating purposes.  See 38 C.F.R. § 4.2 (2009).  

In April 2010, the appellant's representative argued that the 
VA's failure to obtain quality assurance records from the 
Veteran's October 2000 surgery was a violation of the duty to 
assist, notwithstanding current VA regulations prohibiting 
their use in adjudicating claims.  As was pointed out in the 
appellant's own brief, the relevant statute, 38 U.S.C.A. § 
5705, provides that records and documents created by VA as 
part of a medical quality assurance program are confidential 
and privileged and may not be disclosed to any entity other 
than those mentioned in the statute.  VA adjudicators are not 
mentioned as among those entitled to have access to quality 
assurance records.  See 38 U.S.C.A. § 5705(a), (b).  More 
significantly, by statute and VA regulation, when considering 
appeals, the Board is bound by applicable law and regulation.  
See 38 U.S.C.A. § 7104 (2002); 38 C.F.R. § 19.5 (2009).  In 
light of the pronouncement in 38 U.S.C.A. § 5705 that records 
and documents created as part of a medical quality-assurance 
program are confidential and privileged, the Board has no 
discretion, and must not either seek or consider any quality-
assurance reports.  The Board therefore will not, because it 
may not, remand this case in order to seek any quality-
assurance report that may exist.

The Board has carefully reviewed the appellant's statements 
and concludes that she has not identified further evidence 
not already of record.  The Board has also reviewed the 
medical records for references to additional treatment 
reports not of record, but has found nothing to suggest that 
there is any outstanding evidence with respect to the 
Appellant's claim. 

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the Veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained. 

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2009).  The appellant has been accorded the opportunity to 
present evidence and argument in support of her claim.  She 
has declined to exercise her option of a personal hearing. 

Accordingly, the Board will proceed to a decision.  

Relevant law and regulations 

Service connection - cause of death

To establish service connection for the cause of a veteran's 
death, the evidence must show that disability incurred in or 
aggravated by service either caused or contributed 
substantially or materially to cause death.  For a service-
connected disability to be the cause of death, it must singly 
or with some other condition be the immediate or underlying 
cause, or be etiologically related.  For a service-connected 
disability to constitute a contributory cause, it is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  See 38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 
3.312 (2009).  

Willful misconduct and abuse of drugs

The law and regulations provide that no compensation shall be 
paid if a disability is the result of the veteran's own 
willful misconduct or the abuse of alcohol or drugs. See 38 
U.S.C.A. §§ 105, 1131 (West 2002); 38 C.F.R. §§ 3.1(n), 
3.301(c) (2009).

Willful misconduct is defined as an act involving conscious 
wrongdoing or known prohibited action. It involves deliberate 
or intentional wrongdoing with knowledge of or wanton and 
reckless disregard of its probable consequences. A mere 
technical violation of police regulations or ordinances will 
not per se constitute willful misconduct. 38 C.F.R. § 3.1(n) 
(2009).

Direct service connection may be granted only when a 
disability or cause of death was incurred or aggravated in 
line of duty, and not the result of the veteran's own willful 
misconduct or, for claims filed after October 31, 1990. See 
38 U.S.C.A. §§ 105, 1131 (West 2002); 38 C.F.R. § 3.1(n), 
3.301 (2009).

VA's General Counsel has confirmed that direct service 
connection for a disability that is a result of a claimant's 
own abuse of alcohol or drugs is precluded for purposes of 
all VA benefits for claims filed after October 31, 1990. 
See VAOPGCPREC 7-99 (1999), published at 64 Fed. Reg. 52,375 
(June 9, 1999); VAOPGCPREC 2-98 (1998), published at 63 Fed. 
Reg. 31,263 (February 10, 1998).

38 U.S.C. § 1151

In pertinent part, 38 U.S.C.A. § 1151 reads as follows:

"(a) Compensation under this chapter and dependency and 
indemnity compensation under chapter 13 of this title 
shall be awarded for a qualifying additional disability 
or a qualifying death of a veteran in the same manner as 
if such additional disability or death were service-
connected. For purposes of this section, a disability or 
death is a qualifying additional disability or 
qualifying death if the disability or death was not the 
result of the veteran's willful misconduct and--

"(1) the disability or death was caused by hospital 
care, medical or surgical treatment, or examination 
furnished the veteran under any law administered by the 
Secretary, either by a Department employee or in a 
Department facility as defined in section 1701(3)(A) of 
this title, and the proximate cause of the disability or 
death was- (A) carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault 
on the part of the Department in furnishing the hospital 
care, medical or surgical treatment, or examination; or 
(B) an event not reasonably foreseeable."

Additional disability

In determining whether a veteran has an additional 
disability, VA compares the veteran's condition immediately 
before the beginning of the hospital care or medical or 
surgical treatment upon which the claim is based to the 
veteran's condition after such care or treatment.  See 38 
C.F.R. § 3.361(b) (2009).

To establish causation, the evidence must show that the 
hospital care or medical or surgical treatment resulted in 
the veteran's additional disability. Merely showing that a 
veteran received care or treatment and that the veteran has 
an additional disability does not establish cause.  See 38 
C.F.R. § 3.361(c)(1) (2009).

Analysis 

After a careful review of the evidence, the Board finds that 
service connection for the cause of the Veteran's death is 
not warranted.  The Veteran died in August 2005, more than 
four decades after his discharge from active duty.  As 
indicated on the death certificate, the cause of death was 
cirrhosis of the liver.  Alcohol abuse which ceased 11 year 
prior to demise was listed as the underlying cause of the 
Veteran's death. 

The appellant has argued that the death certificate is 
factually inaccurate and that the Veteran died as a result of 
Hepatitis B and C which he contracted during VA treatment.  
Specifically, she has alleged that the Veteran received a 
transfusion of blood that was infected with the hepatitis 
virus in October 2000.  The appellant has not argued, and the 
record does not reflect, that the Veteran was service-
connected for hepatitis at the time of his death or that he 
developed hepatitis during service.  

As noted in the law and regulations section above, to 
substantiate a claim under 38 U.S.C. § 1151, the evidence 
must show that VA treatment caused an additional disability 
or death, and that such additional disability or death was 
the result of either negligence or carelessness on the part 
of VA or an event which was not reasonably foreseeable.  

With respect to the matter of additional disability, the 
appellant has submitted several VA outpatient treatment 
records which she claims demonstrate that the Veteran 
developed hepatitis following his October 2000 blood 
transfusion.  Upon review, the Veteran's medical records, 
including those submitted by the appellant, do not indicate 
that the Veteran ever had hepatitis.  Instead, the records 
discuss hepatitis tests or blood results which do not 
diagnose the Veteran with the hepatitis.  For example, the 
October 2004 VA treatment record submitted by the appellant 
notes that the Veteran's protein and albumin levels were low 
and that the reporting VA physician would review the 
Veteran's records for evaluations for Hepatitis B and C.  The 
physician did not diagnose him with hepatitis.  Similarly, a 
March 2001, treatment record under the heading of "hepatitis 
risk factor" lists "no action taken" and does not indicate 
that the Veteran ever had hepatitis.  Finally, while the 
Veteran was diagnosed with hepatorenal syndrome on several 
occasions, he was not diagnosed with hepatitis.  

In a December 2008, a VA physician reviewed the Veteran's 
claims folder and stated that the Veteran did not have 
Hepatitis B or C.  The physician specifically observed that 
the Veteran was transfused two units of red blood cells after 
his right total arthroplasty surgery in October 2000 without 
incident.  It was noted that these units of blood were from 
the Kentucky Blood Center and were routinely checked for the 
presence of hepatitis prior to release for transfusion. 

The VA physician also noted that "following the transfusions 
[the Veteran] . . . was not observed to develop any clinical 
hepatitis infection as evidence[d] by the total lack of any 
change in his liver enzymes over the next year.  His Alkaline 
phosphatase and GGT had been chronically elevated for years 
and this was a manifestation of his cirrhotic state."  It 
was further noted that serology tests for hepatitis B and C 
conducted both before the Veteran's October 2000 blood 
transfusion and three years later were both negative.  

To the extent that the appellant contends that the Veteran 
developed hepatitis B or C after receiving a blood 
transfusion, any such statements do not constitute competent 
medical evidence and cannot be accepted by the Board.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); 
see also 38 C.F.R. § 3.159(a)(1) [competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].

As the weight of the evidence of record is against a finding 
of additional disability due to VA treatment, the criteria 
for compensation under 38 U.S.C. § 1151 have not been met.  
The Board further notes that in the absence of additional 
disability, no inquiry need be made as to carelessness, 
negligence, etc. on the part of VA or as to foreseeability.  

Having determined that the Veteran did not contract an 
additional disability after VA treatment and that service 
connection for the cause of the Veteran's death is not 
warranted under § 1151, the Board will address the 
appellant's cause of death claim under 38 U.S.C.A. § 1310.  
As noted above, in order for service connection for the cause 
of a veteran's death to be granted, three elements must be 
present: (1) evidence of death; (2) evidence of in-service 
incurrence of a disease or injury and/or service-connected 
disability; and (3) medical nexus evidence linking (1) and 
(2).  

There is no question that element (1) has been met.  The 
Certificate of Death, which was signed by J.H.B., M.D. lists 
the immediate cause of death as cirrhosis of the liver. 

With respect to element (2), the Veteran was granted service-
connected for post-operative right ulnar neuropathy, 
degenerative disc disease of the cervical spine with 
radiculopathy, and residuals of a right lower humerus injury 
in a September 2001 rating decision.  Element (2) has been 
met on this basis alone. 

As noted above, the death certificate lists cirrhosis of the 
liver as the cause of the Veteran's death.  The appellant 
does not contend, and the evidence does not suggest, that the 
Veteran developed cirrhosis of the liver during service or 
within one year after separating from service.  C.f. 
38 C.F.R. § 3.309.  Nor does she indicate that such was 
related to a service-connected disability.   

As noted in the law and regulations section above, VA 
regulations provide that alcohol and drug abuse, unless they 
are a "secondary result" of an "organic disease or 
disability," are considered to be "willful misconduct." 
 See 38 C.F.R. §§ 3.301(c)(3), 3.310.  Since the appellant is 
not arguing that the Veteran's alcohol abuse was secondary to 
an organic disease or disability from service, and the 
evidence of record does not suggest otherwise, the Board need 
not consider the Veteran's alcohol abuse on a secondary basis 
any further.  

In the absence of competent evidence showing that the 
Veteran's alcohol abuse is secondary to a service-connected 
disease or disability it is deemed to be the result of his 
own willful misconduct.  See 38 U.S.C.A. § 1131 (West 2002).  
As amended, 38 U.S.C.A. § 1131 (West 2002) provides that "no 
compensation shall be paid if the disability is a result of 
the veteran's own willful misconduct or abuse of alcohol or 
drugs." While these statutory amendments only apply to 
claims filed after October 31, 1990, the appellant filed her 
claim in September 2005.  See OBRA, § 8052(b).  

With respect to crucial element (3), on August [redacted], 2005, the 
Veteran was discharged from a VA Medical Center to Hospice 
for palliative and end of life care.   He was provided with a 
poor prognosis and indicated that he did not want 
extraordinary life saving measures to be preformed.  His 
discharge diagnoses included "hepatorenal syndrome, acute 
renal failure on chronic renal disease [and] refractory 
ascites secondary to cirrhosis."  In the August 2005 death 
certificate, Dr. J.H.B, indicated that the Veteran died from 
cirrhosis of the liver with alcohol abuse as a contributing 
factor.  Renal failure due to hepatic disease was listed as a 
significant condition which contributed to the Veteran's 
death but did not result in the underlying cause.  
Accordingly, the medical evidence does not indicate that the 
Veteran's service-connected disabilities in any way 
contributed to the Veteran's death. 

In support of her claim, the appellant has submitted excerpts 
from a medical treatise on hepatitis.  The Board notes that 
medical treatise evidence can, in some circumstances, 
constitute competent medical evidence.  See Wallin v. West, 
11 Vet. App. 509, 514 (1998); see also 38 C.F.R. § 
3.159(a)(1) [competent medical evidence may include 
statements contained in authoritative writings such as 
medical and scientific articles and research reports and 
analyses].  However, the treatise submitted by the appellant 
is of a general nature and does not contain any information 
or analysis specific to her  case.  As such, the treatise 
evidence is of no probative value.  The Court has held on 
several occasions that medical evidence that is speculative, 
general or inconclusive in nature cannot support a claim.  
See generally Obert v. Brown, 5 Vet. App. 30, 33 (1993); 
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).

In sum, for the reasons and bases expressed above, the Board 
concludes that the probative evidence does not show the in-
service incurrence of any disease or injury related to the 
Veteran's death, or that the Veteran's death is otherwise 
related to his military service.  The Board has determined, 
therefore, that the preponderance of the evidence is against 
the claim of entitlement to service connection for the cause 
of the Veteran's death.   The benefit sought on appeal is 
accordingly denied. 




ORDER

Entitlement to service connection for the cause of the 
Veteran's death, to include from 38 U.S.C.A. § 1151, is 
denied.



____________________________________________
W. YATES
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


